Citation Nr: 1310543	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-47 116	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of a head and face injury with broken teeth.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on two separate periods of active duty in the United States Marine Corps; the first from August 1969 to August 1971, and the second from June 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Columbia, South Carolina, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic neck disability on the merits and also denied his application to reopen previously denied claims for service connection for residuals of a head and face injury (with broken teeth) and a chronic low back disability for failure to submit new and material evidence.  The Cleveland, Ohio, VA Regional Office (RO) is now the agency of original jurisdiction over the current appeal.

In February 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before the undersigned Acting Veterans Law Judge.


FINDING OF FACT

In March 2013, during the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation from the Social Security Administration (SSA) that the appellant died in November 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As relevant, the current appeal was in appellate status, certified to the Board in October 2010, and transferred to the custody of the Board in February 2012.  Unfortunately, the appellant had died during the pendency of the appeal.  In March 2013, the VA confirmed through inquiry with the SSA that the Veteran had died in November 2012.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).   


ORDER

The appeal is dismissed.


		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


